Citation Nr: 0523656	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to March 22, 2005.

3.  Entitlement to a higher initial rating for bilateral 
hearing loss, currently evaluated as 20 percent disabling, on 
and after March 22, 2005.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

It appears from the record that the veteran served in the 
South Carolina Army National Guard during the period from 
February 1956 to February 1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  At that time, in pertinent part, a noncompensable 
rating was assigned for the bilateral hearing loss.

During the pendency of the appeal, in a June 2005 rating 
decision, the RO increased the rating for bilateral hearing 
loss from 0 to 20 percent, effective March 22, 2005.  The 
appeal initially stems from a denial of the initial 
compensable rating prior to that date.  That issue needs 
consideration as part of this decision.  Because the increase 
in the evaluation of the veteran's bilateral hearing loss 
does not represent the maximum rating available for this 
disability, the veteran's claim for an increased evaluation 
for this condition remains in appellate status. AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).  As such, the issues are recharacterized as 
set forth on the title page.

When last before the Board in October 2003, the case was 
remanded for further development.  As noted, an increased 
rating was assigned.  The matter is now returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran is service-connected for tinnitus.

3.  The veteran has been diagnosed as having headaches.

4.  Medical evidence etiologically linking the veteran's 
headaches with his service-connected tinnitus has been 
presented.

5.  Prior to March 22, 2005, evidence reveals level II 
hearing in both ears.

6.  The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 68 decibels (dB) 
in the right ear and 69 dB in the left ear, with speech 
discrimination ability of not less than 64 percent in the 
right ear and 84 percent in the left ear.  This is level VII 
hearing in one ear and level III hearing in the other ear.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, service connection for headaches as secondary to the 
service-connected tinnitus is established. 38 C.F.R. §§ 
3.102, 3.310 (2004).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss prior to March 22, 2005, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.85; Part 4, Tables VI, VIA, VII; 
Diagnostic Code 6100 (2004).

3.  The schedular criteria for an initial evaluation higher 
than 20 percent for bilateral hearing loss have not been met 
on and after March 22, 2005.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85; Part 4, Tables 
VI, VIA, VII; Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

As regards the claim for a higher initial rating for 
bilateral hearing loss, the Board notes that in a recent 
precedent legal opinion, the VA General Counsel has held that 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) does not apply to so-
called "downstream" issues resulting from a notice of 
disagreement rather than an original claim for benefits. See 
VAOPGCPREC 8-2003 (December 22, 2003). This would include the 
initial rating for bilateral hearing loss at issue in this 
appeal. 

Nevertheless, in this case, the RO readjudicated the 
veteran's claim on a de novo basis following compliance, in 
April 2004 and September 2004, with the notice requirements 
of the VCAA and the implementing regulations. In the Board's 
opinion, the RO properly processed the claims after complying 
with the notice requirements of the VCAA and the implementing 
regulations. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

Moreover, the veteran's service medical records and VA post-
service audiological records have been obtained. He has been 
afforded appropriate VA examination to assess the severity of 
his bilateral hearing loss. Neither the appellant nor his 
representative has identified any additional evidence or 
information in support of the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information. Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations. Accordingly, the Board 
is satisfied that no further action is required under the 
VCAA or the implementing regulations.

With regard to any further development of the veteran's claim 
for service connection for headaches, to include as secondary 
to tinnitus, his records are presumed destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973. In this 
regard, the Board notes that in a case where the veteran's 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The only 
service medical records currently associated with the claims 
file are those submitted by the veteran. 

However, the Board has found the evidence and information 
currently of record to be sufficient to substantiate the 
appellant's claim for headaches secondary to service-
connected tinnitus. Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.

II.  Factual Background

The available service medical records and post-service 
medical evidence of record are negative for the presence of 
headaches during service in the National Guard, or until many 
decades thereafter. A July 1987 medical record from 
Occupational Health Section at Fort Jackson shows evaluation 
for hearing loss and reports of constant ringing in the ears 
for 25 years. July 1987 audiogram showed high frequency 
hearing loss. 

The veteran's VA Form NGB 22 reflects his enlistment in the 
South Carolina Army National Guard in March 1956, and 
discharge in February 1959. He was attached to Company G, 
116th Infantry. His military occupational specialty is noted 
as light truck driver. 

Claims of entitlement to service connection for hearing loss 
and tinnitus were received in December 2000. In an April 2001 
statement in support of his claim, the veteran reported 
exposure in 1958 to military artillery fire without hearing 
protection, resulting in hearing loss and tinnitus since that 
time, and also raised an issue of service connection for 
headaches. 

The National Personnel Records Center (NPRC) confirmed that 
the veteran's records were unavailable and were presumably 
destroyed in the fire at the National Personnel Records 
Center in 1973. An Administrative decision by the RO in 
January 2002 reported NPRC's findings and concluded that the 
veteran's service medical records could not be obtained, and 
further efforts by VA to obtain them were futile since all 
possible sources had been exhausted.

The veteran underwent VA audiological examination in January 
2002. Audiogram revealed the following: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
54
25
25
80
85
LEFT
64
35
35
90
95

Speech recognition ability was 84 percent, with average 
puretone threshold of 54 decibels in the right ear. In the 
left ear, speech recognition was 94%, with average puretone 
threshold of 64 decibels. Diagnoses included mild sloping to 
profound sensorineural (SN) hearing loss in the left ear, 
with severe SN hearing loss at 3000 and 4000 Hz in the right 
ear.

In a February 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, assigning 
a 10 percent rating for tinnitus, and a noncompensable rating 
for bilateral hearing loss, both effective from December 13, 
2000. Service connection for headaches was denied on the 
basis that there was no medical evidence of headaches related 
to military service.

On appeal to the Board, the case was remanded in October 2003 
for further development. The veteran submitted various lay 
statements from his friend and an employer dated in September 
2004 attesting to his hearing loss. In a statement the 
veteran asserted that his headaches came and went according 
to the level of ringing in his head, increasing with the 
intensity of the ringing. He related that as he got older his 
ability to tolerate the headaches has decreased.

In March 2005, the veteran underwent VA examination. He 
reported a history of military noise exposure. Audiogram 
revealed the following: 




HERTZ



AVG
1000
2000
3000
4000
RIGHT
68
30
50
95
95
LEFT
69
35
55
85
100

Speech recognition ability was 64 percent, with average 
puretone threshold of 68 decibels in the right ear. Speech 
recognition was 84%, with average puretone threshold of 69 
decibels, in the left ear. Diagnosis was mild sloping to 
profound SN hearing loss bilaterally.

The veteran underwent March 2005 VA examination for 
headaches. He reported daily headaches that are chronic and 
related to tinnitus. He reported two kinds of headaches, 
major ones that are throbbing and are partially improved by 
Tylenol or over-the-counter medications; and other headaches 
that were dull, oppressive, and for which he did not take any 
medication. He has this type approximately five times per 
month and they last all day long until the next morning. He 
denied any imaging or x-rays of the head. The examiner noted 
a diagnostic impression of headaches, without any doubt 
related to the tinnitus. 

III.  Analysis

A. Service connection for Headaches

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The veteran has established service connection for tinnitus. 
He has asserted that he now suffers from headaches that are 
secondary to his tinnitus. There is no evidence of headaches 
in the available service medical records.

While not competent to render medical opinions, the veteran 
is competent to attest to his headaches occurring from 
tinnitus, and has done so. He has also provided lay 
statements of observations of his friends as to his hearing 
loss. The VA examiner expressed opinion that the veteran's 
headaches were without a doubt related to the service-
connected tinnitus. There is no medical evidence indicating 
that the headaches were incurred during active service, or 
are of other post-service etiology. Moreover, the record 
contains no medical opinion that contradicts the VA 
examiner's medical opinion supporting the claim. 

Therefore, the Board is satisfied that the evidence 
supportive of this claim is at least in equipoise with that 
against the claim. Accordingly, resolving reasonable doubt in 
the veteran's favor, service connection is in order for the 
veteran's headaches, as secondary to the service-connected 
tinnitus.

B. Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable in the present case to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometry test. The 
examinations are to be conducted without the use of hearing 
aids. 

The percentage evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a combination of 
the percent of speech discrimination and the puretone 
threshold average, as measured by a puretone audiometry test 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second. 38 C.F.R. §  4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100.  

38 C.F.R. § 4.86(a), provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in a higher numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) provides 
when pure tone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral. That numeral will 
then be evaluated to the next higher Roman numeral. Each ear 
will be evaluated separately.

Applying the data to § 4.85, Table VI, for January 2002 VA 
examination, the right ear at puretone threshold average of 
54 and 84 percent discrimination under Table VI meets a Level 
II numeric designation, and the left ear at puretone 
threshold average of 64 and 94 percent discrimination meets a 
Level II numeric designation, which, when combined under 
Table VII, result in impairment equal to 0 percent.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  As such, 
with application of these criteria to the facts of the case, 
there is a noncompensable rating assigned for the period 
prior to March 22, 2005 when criteria for an increase were 
shown.

Applying the data to § 4.85, Table VI, for March 2005 VA 
examination, the right ear at puretone threshold average of 
68 and 64 percent discrimination under Table VI meets a Level 
VII numeric designation, and the left ear at puretone 
threshold average of 69 and 84 percent discrimination meets a 
Level III numeric designation, which, when combined under 
Table VII, result in impairment equal to 20 percent.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  This 20 
percent rating was assigned from March 2005 when the criteria 
for an increase were shown.  There is, however, no basis for 
an increase in the 20 percent assigned rating.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss. 
However, it should be emphasized that the assignment of 
disability ratings in hearing loss cases is accomplished by 
way of a mechanical application of the average puretone 
thresholds and speech discrimination percentages to the 
tables furnished in the rating schedule. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). As indicated above, 
that mechanical application does not result in assignment of 
a higher evaluation for the service-connected hearing loss 
disability for the periods in question.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation for the disability at issue.


IV.  Extra-schedular Consideration

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1). There is no evidence of such unusual 
disability in the record. The evidence in fact shows that the 
manifestations of the bilateral hearing loss are those 
contemplated by the assigned rating. In sum there is no 
indication in the record that the average industrial 
impairment from the veteran's hearing loss disability would 
exceed that contemplated by the evaluations assigned.





ORDER

Service connection for headaches as secondary to the service-
connected tinnitus, is granted.

An initial compensable rating for bilateral hearing loss 
prior to March 22, 2005 is denied.

An initial evaluation higher than 20 percent for bilateral 
hearing loss on and after March 22, 2005, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


